EXHIBIT 10.1

 

SEVERANCE AGREEMENT AND RELEASE

 

This Severance Agreement and Release (the “Agreement”) is made by and between
Franklin Foster (“Mr. Foster”) and Marten Transport Ltd. (“Marten”) (Mr. Foster
and Marten are collectively referred to as the “Parties” in this Agreement).

 

RECITALS

 

WHEREAS, Mr. Foster is employed by Marten as Marten’s Vice President of Finance;

 

WHEREAS, Marten has decided to eliminate the position of Vice President of
Finance;

 

WHEREAS, the Parties now desire to end their employment relationship on terms
that are amicable and final;

 

NOW, THEREFORE, in exchange for the mutual promises and consideration specified
in this Agreement, the sufficiency of which is hereby acknowledged, the Parties
agree as follows.

 

AGREEMENT

 

1.              Termination of Employment. The parties agree that Mr. Foster’s
employment with Marten is terminated effective February 9, 2006.

 

2.              Payment. Upon the execution of this Agreement, Marten shall be
obligated to make a severance payment for the benefit of Mr. Foster of
$126,153.75 (representing six months pay at full salary ($79,576.50), plus six
months pay at half salary, ($39,788.25)). Marten Transport Ltd. shall also make
a one time payment to Mr. Foster in the amount of $6,789.00, representing six
months of Marten’s contribution toward Mr. Foster’s group health insurance
premium plus an additional six months contribution toward Mr. Foster’s group
health insurance premium at half the current rate. In addition Marten will
assist in job placement services with an amount of $2,000.00 all payable upon
expiration of the revocation period set forth below. The incentive payment in
the amount of $39,476.00 awarded by Marten’s compensation committee pursuant to
the company’s 2005 incentive plan will be paid upon execution of agreement.

 

All of these payments are made in lieu of wages and therefore will be subject to
withholding of state income taxes, federal income taxes, and FICA at the rates
and in the amounts required by law.

 

3.              Release. Mr. Foster hereby releases and discharges Marten, any
entity affiliated with Marten, and their respective officers, directors,
employees, agents, attorneys, successors, and assigns (“Released Parties”), from
all claims, causes of action, debts, demands, suits, covenants, contracts,
agreements, promises, omissions, and damages and liabilities of any kind, nature
and description whatsoever, whether known or unknown, which Mr. Foster now has
or may have, through the date of his execution of this Agreement, under federal,
state, or local law, ordinance, rule, statute or regulation, including but not
limited to the Age Discrimination in Employment Act (ADEA), the Older Workers
Benefits Protection Act (OWBPA), the Wisconsin Fair Employment Act (WFEA), the
Americans with Disabilities Act (ADA), Title VII of the Civil Rights Act of
1964, the Family Medical leave Act, the Employee Retirement Income Security Act
of 1978, and to all common law and other claims which he may have as of the date
of this Agreement, whether legal or equitable.

 

--------------------------------------------------------------------------------


 

This release includes all claims pertaining to Mr. Foster’s employment
relationship with Marten with the following exceptions as required by law:
claims for unemployment insurance benefits, claims for workers compensation
benefits, vested post-termination benefits under any 401(k) or similar
retirement benefit plan, COBRA benefits, the right to enforce the terms of this
Release or to challenge the knowing and voluntary nature of this Release under
the ADEA and OWBPA, the right to assert claims that are based on events that
happened after this Release becomes effective, and his right to exercise vested
stock options covering 8438 shares of common stock for a period of 90 days after
the effective employment termination date under stock options granted prior
termination of employment. Mr. Foster agrees that Marten reserves any and all
defenses which it has or might have against any claims that he might bring.
Nothing in this Release interferes with Mr. Foster’s right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”), or other local civil
rights enforcement agency, or to participate in an EEOC investigation or
proceeding, but he understands and agrees that in this release, he has waived
his right to recover any individual relief or monetary damages as a result of
any filing of such charge.

 

4.               Non-Admission of Liability. This Agreement shall not in any way
be construed as an admission by Marten or any person or entity affiliated with
Marten of any liability or any wrong-doing with respect to Mr. Foster.

 

5.               Non-disparagement. Mr. Foster agrees that he shall not make, to
any person or entity, any disparaging statement, either orally or in writing,
about Marten, any entity affiliated with Marten, and any present or former
employee, officer, or director of Marten or any entity affiliated with Marten,
nor shall Mr. Foster cause any other person to make any such disparaging
statement. Marten agrees that its officers and directors shall not make any
disparaging statement about Mr. Foster or his former employment with Marten.

 

6.               Agreement Not to Seek Reemployment. Mr. Foster understands and
agrees that his employment with Marten shall be terminated effective February 9,
2006, that he is not now an employee of Marten, and that he is not entitled to
any reinstatement or reemployment with Marten following his termination date.
Mr. Foster further agrees that he will not in the future seek any employment
with Marten or any entity affiliated with Marten, and that Marten may use this
agreement as the sole reason to reject any inquiry or application for employment
Mr. Foster may make.

 

7.               Covenant Not to Sue. Mr. Foster understands and agrees that
this Agreement prohibits him from initiating or continuing any lawsuit against
the Released Parties for any claim released in paragraph 3 above, and prohibits
him from recovering any amounts or obtaining any remedy for any claim released
in paragraph 3 above through an action or proceeding brought by others.
Mr. Foster understands that this covenant not to sue does not apply to
challenges to the validity of this Severance Agreement and Release under the
OWBPA. Mr. Foster represents that he has not filed any complaints, charges, or
lawsuits of any kind or nature with any governmental agency or court related to
the Released Parties. Mr. Foster further represents and warrants that he has not
assigned any claims or authorized any other person or entity to assert any claim
on his behalf against any Released Party.

 

8.               Letter of Reference. Marten will execute a Letter of Reference
in the form attached hereto as “Exhibit A.”

 

9.               Non-admissibility. The Parties agree that this Agreement is
made in furtherance of federal and state law and that, in furtherance of public
policy and by agreement, this Agreement is not

 

--------------------------------------------------------------------------------


 

admissible in evidence and will not be offered as evidence in any proceeding
except to enforce the terms of this Agreement.

 

10.         Consulting an Attorney. Mr. Foster understands that he should
consult an attorney of his own choice about this Agreement or any matter that it
covers before signing this Agreement.

 

11.         Representations. By signing this Agreement Mr. Foster represents
that he has read this entire Agreement and understands all of its terms.
Mr. Foster further represents that he is of legal age and has full legal
authority to release any and all claims as specified herein and to undertake all
other obligations as specified herein. Mr. Foster warrants that no promise or
inducement has been offered to him except as set forth herein, and that this
Agreement is executed without reliance upon any statement or representation by
Marten or any of the other Released Parties.

 

12.         Twenty-One Day Consideration Period. Mr. Foster represents and
agrees that prior to the execution of this Agreement he was fully advised to
consult with an attorney to discuss all aspects of this Agreement, and that to
the extent desired, he has availed himself of that right. Mr. Foster further
represents and agrees that he has been given a period of at least twenty-one
(21) days to consider this Agreement and to the extent he has executed this
Agreement prior to the expiration of that period, he has done so knowingly and
voluntarily. He further represents and agrees that he has read this Agreement
carefully and fully understands all the provisions of this Agreement and that he
has knowingly and voluntarily entered into this Agreement.

 

13.         Rescission Period. Mr. Foster understands that he may revoke or
rescind this Agreement within seven (7) calendar days after signing it. To be
effective, the revocation or rescission must be in writing and delivered to
Susan Deetz, Marten Transport Ltd., 129 Marten Street, Mondovi, WI 54755,
facsimile (800) 461-0377, either by hand or by facsimile, within the seven-day
rescission period.

 

14.         Effective Date. This Agreement shall become effective as of the date
Mr. Foster executes this Agreement and returns it to Susan Deetz, Marten
Transport Ltd., 129 Marten Street, Mondovi, WI 54755, facsimile (800) 461-0377,
either by hand or by facsimile, however, Martens’ obligations under paragraph 1
shall not become effective until seven (7) days after Mr. Foster executes this
Agreement, Martens’ obligations under paragraph 1 also will not become effective
if Mr. Foster exercises his revocation or rescission rights under Paragraph 14.

 

15.         Entire Agreement. The Parties understand and agree that this
Agreement contains the entire agreement between them relating to the claims
referenced in this Agreement, and that this Agreement supersedes any prior
agreements and discussions relating to such matters.

 

16.       Successors and Assigns. Mr. Foster agrees that his promises in this
Agreement benefit Marten and also any successor or assignee of Marten’s business
or operations. Marten agrees that its promises in this Agreement shall be
binding on any successor or assignee of Marten’s business or operations.

 

17.         Final and Binding Effect and Voluntary Agreement. In entering into
this Agreement, the Parties expressly state that they have carefully read and
fully understand the terms of this Agreement, that they enter into this
Agreement knowingly, voluntarily and of their own free will. The Parties
understand that this Agreement will have a final and binding effect and that by
executing this Agreement they may be giving up legal rights. The Parties further
state that their

 

--------------------------------------------------------------------------------


 

willingness to enter into this Agreement was not induced by, or based upon, any
representation by any other Party hereto, or their agents or employees which is
not contained in this Agreement.

 

18.         Dispute resolution. In the event that any dispute related to this
Agreement arises between the Parties, the Parties agree to confer and attempt to
resolve such disputes for a period of thirty days before seeking any further
relief. In the event that a dispute is not resolved through such negotiations,
any action bought by either Party to enforce this Agreement shall be subject to
binding arbitration in Wisconsin before the American Arbitration Association
under its rules. The Parties agree that the arbitration award is fully
enforceable.

 

19.         Severability. The Parties understand and agree that the provisions
of this Agreement shall be deemed severable, and that the invalidity or
unenforceability of any one or more of the provisions or clauses hereof shall
not affect the validity or enforceability or the other provisions or clauses in
this Agreement.

 

20.         Modification. This Agreement shall not be deemed or construed to
have been modified, amended, rescinded, canceled or waived, in whole or part,
except by a written instrument signed by each Party.

 

21.         Authority. Marten represents and warrants that the person executing
this Agreement on behalf of Marten has the full power and authority to enter
into Agreement and bind Marten to this Agreement. Mr. Foster represents and
warrants that he has the capacity to act on his own behalf and on behalf of all
who might claim through him to bind them to the terms and conditions of the
Agreement.

 

22.         Interpretation and Governing law. This Agreement shall be
interpreted and governed under the laws of the State of Wisconsin, without
reference to Wisconsin’s choice of law rules.

 

23.         No Assignment. Mr. Foster warrants and represents that he has not
heretofore assigned or transferred in any manner, or purported to assign or
transfer in any manner, to any person or entity, any claim or portion thereof or
interest therein that is the subject of this Agreement.

 

24.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and said counterparts shall constitute but
one and the same original. All such counterparts may be evidenced by facsimile
and each such facsimile shall be deemed an original, shall be binding upon the
Parties for all purposes herein, and, together with any other counterpart, shall
constitute one and the same instrument.

 

25.         Full and Complete Defense. It is specifically agreed that in the
event of any legal proceeding against Marten concerning any claim released
herein, this Agreement shall serve as a full and complete defense to any such
proceeding.

 

 

Marten Transport Ltd.

 

 

  /s/ Franklin Foster

 

  /s/ Robert Smith

 


FRANKLIN FOSTER


ROBERT SMITH, CHIEF OPERATING OFFICER


 


 

  March 6, 2006

 

  March 6, 2006

 

Date

Date

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[EXHIBIT PROVIDED TO SEC UPON REQUEST]

 

--------------------------------------------------------------------------------